Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: specification paragraph 0084: the term “1818” should be corrected to --181B--. Appropriate correction is required.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential details and structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural details is: a first annular lens group structure. 
In absence of essential structural details of the first annular lens group, it remains uncertain as to how the claimed function of reflectivity....., as cited in last paragraph would be realized. 


In absence of essential structural positive relationship of the central axis of the first annular lens group, and the extending direction of the central axis, it remains uncertain as to whether the central axis of the first annular lens group, and the extending direction of the central axis are structurally part of the claimed device.
As to claim 2, in absence of structural relationship of an inner surface of each first annular lens, it cannot be realized as to how the inner surface of each first annular lens is structurally related to its associated elements and the claimed device. 
In absence of essential structural positive relationship of the inner surface of each first annular lens, it remains uncertain as to whether the inner surface of each first annular lens is structurally part of the claimed device.
	Dependent claims 3-19 are necessarily rejected since they depend upon rejected base claim(s).

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, line 1, the term “a first surface” renders the claim vague and indefinite since it is already mentioned earlier in base claim(s). 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) or 102 (a)(2) as being anticipated by Nakagome et al (USPgPub 2011/0234942.
As to claims 1, 11, 14 and 15, Nakagome et al disclose applicant’s claimed display apparatus including a backlight module (3) including a light emitting device (LEDs 6) and an optical film, the optical film including:
	a light-transmissive substrate (13) having a first surface (13b or alternately 13a) and a second surface (13a or alternately 13b) opposite to each other; and
	a first annular lens group (14 or alternately 18) disposed on the second surface, the first annular lens group being configured to allow light to pass through, wherein 
an extending direction of the central axis is the same as a thickness direction of the light-transmissive substrate.
Since Nakagome et al’s disclosed optical film includes the light-transmissive substrate, and the first annular lens group, as claimed by applicant, reflectivity of the first annular lens group of Nakagome et al’s disclosed optical film would be able to decrease along a direction away from a central axis of the first annular lens group, as claimed by applicant.
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagome et al, as applied to claim 1.
As to claim 13, Nakagome et al disclose the backlight module further including a reflective plate (5). Nakagome et al however do not disclose the backlight module further including a brightness enhancement film, as claimed by applicant.
Although, Nakagome et al do not disclose the brightness enhancement film, such claimed feature would be considered obvious to one of the ordinary skill in the art since such 
As to claim 17 and 18, although Nakagome et al do not disclose the first lens group formed by etching or imprinting method and a curing method as claimed by applicant, it would have been a matter of obvious alternative design choice to one of ordinary skill in the art to provide the first annular lens group by any suitable known method.

Claims 2-10, 12 and 19 are allowable over prior art of the record.
As to claims 2-4, prior art of the record does not disclose applicant’s claimed optical film of claim 2, which includes all limitations of base claim 1 (which is rejected under 35, U.S.C. 112, second paragraph), wherein 
the first annular lens group includes a plurality of first annular lenses, the plurality of first annular lenses are substantially concentric about the central axis and arranged radially adjacent to one another,
	a distance between an inner surface of each first annular lens and the central axis in a radial direction of the first annular lens decreases along a direction that is parallel to the central axial and points toward the second surface;

As to claims 5-10, prior art of the record does not disclose applicant’s claimed optical film of claim 5, which includes all limitations of base claim 1(which is rejected under 35, U.S.C. 112, second paragraph), wherein 
the first surface has a light coverage region and a non-light coverage region surrounding the light coverage region,
	an orthographic projection of the first annular lens group on the first surface covers both the light coverage region and the non-light coverage region, as cited specifically in claim 5.
As to claim 12, prior art of the record does not disclose applicant’s claimed optical film of claim 13, which includes all limitations of base claims 11 and 1 (which is rejected under 35, U.S.C. 112, second paragraph), wherein 
the first surface has a light coverage region and a non-light coverage region surrounding the light coverage region; and the orthographic projection of the light-emitting device on the first surface is located in the light coverage region,

As to claim 19, prior art of the record does not disclose applicant’s claimed optical film of claim 19, which includes all limitations of base claim 16 and claim 1 (which is rejected under 35, U.S.C. 112, second paragraph), wherein 
in a case where the first surface of the light transmissive substrate has a light coverage region and a non-light coverage region surrounding the light coverage region, the method further including forming a second annular fens group in the non-light coverage region on the first surface of the light-transmissive substrate, wherein an orthographic projection of the first annular lens group on the first surface covers both the light coverage region and the non-light coverage region, as cited specifically in claim 19.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879